DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 2-21 are pending in the application.  Claim 1 has been canceled.  Claims 2-21 are new.  Claims 2, 7-10, 15, 16, and 21 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/21, 3/19/21, and 8/18/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  in line 2, “control a flow” should read --control of a flow--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 2, “the first container and the at least second container” should read --a first container and a second container--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 2, “the first container and the at least second container” should read --a first container and a second container--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4, 7, 9-11, 13, 15-17, 19, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Coleman et al. (US 2001/0049511 A1) (“Coleman”).
Regarding claim 2, Coleman discloses (Figures 4A-6) a skin treatment system comprising: a manifold system (62A-62D) in communication with a first container (60A) and at least a second container (60B), wherein each of the first container and the at least second container is configured to contain a treatment material (paragraph 0058), the manifold system being positioned in or on a console (Figure 6); a supply conduit (51A) placing the manifold system in fluid communication with a handpiece assembly (50); wherein the handpiece assembly comprises a working end (distal end) having a skin contact surface (53); a vacuum source (65A; paragraph 0061); a waste conduit (51B) in fluid communication with the handpiece assembly and the vacuum source to move waste away from the working end of the handpiece assembly during a skin treatment procedure (paragraph 0061); and at least one control (67) to permit control of a flow of treatment material from the first container and the at least second container through the supply conduit to the handpiece assembly (paragraphs 0059, 0062, 0063); wherein the vacuum source is capable of creating a suction force within the waste 
Regarding claim 4, Coleman discloses (Figures 5A and 5B) a user input device (59A, 59B) to facilitate control of a flow of treatment material from at least one of the first container and the at least second container to the handpiece assembly (paragraphs 0052, 0056, 0063).
Regarding claim 7, Coleman discloses (Figure 6) that the manifold system is in fluid communication with at least four containers (60A, 60B, 60C, 61A).
Regarding claim 9, the treatment materials from the first container and the at least second container are capable of being delivered to the supply conduit sequentially or simultaneously (paragraph 0060).
Regarding claim 10, Coleman discloses (Figures 4-6) a skin treatment system comprising: a manifold system (62A-62D) in communication with at least two containers (60A, 60B) that are configured to be secured to the manifold system (shown secured in Figure 6), wherein each of the at least two containers is configured to contain a treatment material (paragraph 0058); a handpiece assembly (50) configured to contact a skin surface of a subject, wherein a supply conduit (51A) places the manifold system in fluid communication with the handpiece assembly; a vacuum source 65A); and a waste conduit (51B) in fluid communication with the handpiece assembly and the vacuum source to move waste away from the handpiece assembly (paragraph 0061); wherein the system is configured to deliver at least one treatment material from at least one of the at least two containers to the handpiece assembly via the supply conduit (paragraph 0060).

Regarding claim 13, Coleman discloses (Figures 5A and 5B) a user input device (59A, 59B) to facilitate control of a flow of treatment material from at least one of the first container and the at least second container to the handpiece assembly (paragraphs 0052, 0056, 0063).
Regarding claim 15, Coleman discloses that treatment materials from the first container and the at least second container are capable of being delivered to the supply conduit sequentially or simultaneously (paragraph 0060).
Regarding claim 16, Coleman discloses (Figures 4-6) a skin treatment system comprising: a manifold system (62A-62D) in communication with at least two containers (60A, 60B), wherein each of the at least two containers is configured to contain a treatment material (paragraph 0058); a handpiece assembly (50) configured to contact a skin surface of a subject; a supply conduit (51A) placing the manifold system, and thus the at least two containers, in fluid communication with the handpiece assembly; and a waste conduit (51B) in fluid communication with the handpiece assembly and a vacuum source (65A)  to move waste away from the handpiece assembly; and wherein the system is configured to deliver treatment materials from at least one of the at least two containers to the handpiece assembly via the supply conduit (paragraph 0060).
Regarding claim 17, Coleman discloses (Figure 6) that the manifold system is positioned in a console.

Regarding claim 21, Coleman discloses that treatment materials from the first container and the at least second container are capable of being delivered to the supply conduit sequentially or simultaneously (paragraph 0060).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 12, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman et al. (US 2001/0049511 A1) (“Coleman”) in view of Shadduck (US 6,162,232).
Regarding claims 3, 12, and 18, Coleman discloses the invention substantially as claimed.  However, Coleman fails to explicitly disclose a computing device configured to control at least one function of the system.
In the same field of endeavor, Shadduck discloses (Figures 2A and 2B) a skin treatment system (5) comprising a computing system (25) to control and modulate the introduction and termination fluid flows into the working end of a handpiece assembly, 
It would have been obvious to one having ordinary skill in the art before the invention was made to modify the skin treatment system disclosed by Coleman to comprise a computing device control and modulate the introduction and termination fluid flows into the working end of a handpiece assembly, as well as aspiration power settings, as taught by Shadduck.  This modification would insure optimal abrasion effects and the capture of spent fluids (Shadduck, Column 5, lines 33-37).

Claims 5, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman et al. (US 2001/0049511 A1) (“Coleman”) in view of Duchon et al. (US 2003/0018252 A1) (“Duchon”).
Regarding claims 5, 14, and 20, Coleman discloses the invention substantially as claimed. However, Coleman fails to disclose that the user input device comprises a touch screen.
Duchon teaches (Figures 9A, 9B, 11A) that it was well-known in the art at the time the invention was made for a console to include a touch screen user input (432). Duchon teaches that a touch screen is an equivalent structure to a selector dial, keypad, button, etc. (paragraph 0123).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the user input device disclosed by Coleman to be a touch screen user input on the console, as taught by Duchon.  Duchon teaches that a touch screen is an equivalent structure to an input knob, button, keypad, dial, etc. that is .

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman et al. (US 2001/0049511 A1) (“Coleman”) in view of Greenberg (US 2003/0093089 A1).
Regarding claim 6, Coleman discloses the invention substantially as claimed.  However, Coleman fails to disclose a display.
In the same field of endeavor, Greenberg teaches (Figures 1-6) a skin treatment system with a console (10) comprising a display (66).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the console disclosed by Coleman to include a display, as taught by Greenberg.  This modification would allow the operator to monitor parameters of the procedure, such as the amount of time the machine has been used for (Greenberg, paragraph 0063).
Regarding claim 8, Coleman discloses the invention substantially as claimed.  However, Coleman fails to explicitly disclose that the first container and the at least second container are configured to releasably couple to the manifold system.  
In the same field of endeavor, Greenberg discloses (Figures 1 and 2) a system for performing a skin treatment procedure, the system comprising: a console (10) including a manifold, a container (18), a handpiece assembly (16), a supply conduit (20), and a waste conduit (20).  Greenberg teaches that the container is releasably 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the containers disclosed by Coleman to be configured to releasably couple to the manifold system, as taught by Greenberg.  This modification would allow the operator to change the treatment material at his/her discretion (Greenberg, paragraph 0079).

Response to Arguments
Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive.  In the reply, the Applicant states that Coleman fails to teach or suggest a skin treatment system comprising the features of claim 2.  The Examiner respectfully disagrees (see rejections above).  Claim 2, as currently written, is anticipated by the Coleman reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771